UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 33-26787-D CUSIP NUMBER 989865M 103 NOTIFICATION OF LATE FILING (Check One): x Form 10-K o Form 20-F o Form 11-K o Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended: December 31, 2008 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page)Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Zynex, Inc. Full Name of Registrant Zynex Medical Holdings, Inc. Former Name if Applicable 8022 Southpark Circle, Suite 100 Address of Principal Executive Office (Street and Number) Littleton, Colorado80120 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report or semi-annual report/portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report/portion thereof will be files on or before the fifth calendar day following the prescribed due date; and [ ] (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.) Zynex, Inc. (the “Company”) has concluded that its unaudited financial statements for the first three quarters of 2008 should be revised to reflect adjustments to Zynex’s allowance for provider discounts, accounts receivable and net revenues for such periods.Accordingly, the Company needs additional time to complete its financial statements for the year ended December 31, PART IV – OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Thomas Sandgaard (303) 703-4906 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yes o No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Items such as changes in net revenues and expenses will result in changes in the operating results for the year ended December 31, 2008 compared to the year ended December 31, 2007.After taking into account the unaudited impact of the adjustments mentioned above, the results for the year ended December 31, 2008 are estimated to be approximately as follows:Net rental and sales revenue, $11,750,000; income before taxes, $330,000; and net income, $215,000.These amounts are subject to change until the 2008 financial statements are finalized. Zynex, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. ZYNEX, INC. Date: April 1, 2009 By: /s/ Thomas Sandgaard Name: Thomas Sandgaard Title:President, Chief Executive Officer and Treasurer ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
